Plaintiff in error, C.W. Wortham, was convicted on a charge of unlawfully conveying intoxicating liquors in Muskogee county, and in accordance with the verdict of the jury was sentenced to be confined for 60 days in the county jail and pay a fine of $100. From the judgment he appealed by filing in this court on March 28, 1920, petition in error with case-made, but there has been no appearance on his behalf in this court. When the case was called for final submission, the Attorney General moved to affirm the judgment for failure to prosecute the appeal. An examination of the record discloses no prejudicial error. The judgment of the lower court is therefore affirmed. Mandate forthwith.